[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                    FILED
                                No. 07-13822               U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            Non-Argument Calendar               May 8, 2008
                          ________________________             THOMAS K. KAHN
                                                                   CLERK
                     D. C. Docket No. 06-61353-CV-DTKH

TERESA L. CONNER,

                                                               Plaintiff-Appellant,

                                      versus

M & M RECOVERY, INC.,

                                                              Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                  (May 8, 2008)

Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:

      The dismissal of the appellant’s first amended complaint is affirmed for the

reasons set forth in the ORDER GRANTING DEFENDANT’S MOTION TO

DISMISS entered by the district court on March 29, 2007.

      AFFIRMED.